PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/608,927
Filing Date: 30 May 2017
Appellant(s): Oros et al.



__________________
Rowan P. Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5 October 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 26 February 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
NEW GROUNDS OF REJECTION
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A, Prong 1
The claims as a whole are directed to a “generating personalized content that is aimed at enabling a user (such as a student) to prepare for a challenge – such as an exam, assessment, final, or evaluation.”  Specification [0038].  This is a process that, under its broadest reasonable interpretation, managing personal behavior or relationships or interactions between people.  See MPEP 2106.04(a).  The invention builds on a “leitner box algorithm”, Specification [0006].  This refers to an system of studying developed in the 1970s by Sebastian Leitner, in which physical flashcards are arranged into physical boxes according to how well the learner can recall the solution to each flashcard, the flashcards are promoted or demoted from physical box to physical box based on a correct or incorrect response when presented with the flashcard, and “spaced delivery” – where flashcards with poor recall are tested more frequently than flashcards with good recall – is used in selecting a flashcard for testing.  Wikipedia, Leitner system, File Wrapper Entry of 17 October 2019, and Wikipedia, Spaced repetition, File Wrapper Entry of 17 October 2019.
The limitation of associating “each incomplete clause in the plurality of incomplete clauses” with “a response phrase in the plurality of response phrases,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
The limitation of parsing the aggregation file is a mental process.  Incomplete clauses and response phrases are obtained, and determined to correspond with each other.  For instance, “______ is the third planet from the sun” is an incomplete clause, “Earth” is a response phrase, and I can mentally associate the one with the other.
The buckets are analogous to the physical boxes in the traditional Leitner system, and are therefore directed to managing personal behavior or relationships or interactions between people.
Each incomplete clause is then placed into a set (“a first set of the plurality of incomplete phrases”, “a second set of the plurality of incomplete phrases”, “a third set of the plurality of incomplete phrases”), and each set of incomplete clauses are placed in a respective bucket (“associate each incomplete clause in the first set with the first bucket,” etc.), analogous to placing physical flashcards in physical boxes in the traditional Leitner system, and are therefore directed to managing personal behavior or relationships or interactions between people.
A presentation type and response type for each bucket is identified (“tagging each of the incomplete clauses associated with the first bucket with a first tag, wherein the first tag identifies a first presentation type and a first response type”, etc.).  For instance, the first bucket may be associated with true/false questions and answers, the second bucket with multiple choice, and the third bucket with short answer.  This is a mental process.
Incomplete clauses are selected, using spaced delivery, from their corresponding buckets (“determining, using a spaced delivery algorithm, a first time”, “at the first time”, “an incomplete clause from the first set”, etc.), and posed as a question for the user to answer.  For instance, given the above example of “______ is the third planet from the sun” and “Earth”, if the incomplete clause is in the first bucket, the question is posed as “Earth is the third planet from the Sun.  True or False?”; if the 
An answer is received to the posed question (“communication responsive”), and if the answer is correct, the incomplete clause is promoted, and if the answer is incorrect, the incomplete clause is demoted (“associating the incomplete clause in the first set with one of the first bucket and the second bucket based on the communication” etc.).  This steps are analogous to placing physical flashcards in physical boxes in the traditional Leitner system, and are therefore directed to managing personal behavior or relationships or interactions between people.
Generating a progress report is a mental process – evaluation as to how well the user has been responding to the incomplete clauses.
This claimed system of learning therefore recites an abstract idea.
Step 2A, Prong 2
This judicial exception is not integrated into a practical application.
The server, user device, and communication network between them are generic computer components akin to adding the words “apply it” in connection with a general purpose computer.  See MPEP 2106.04(d), Subsection I; 2106.05(f).
The use of a user device and communication network to receive a request for content merely uses generic computer components to carry out insignificant pre-solution data gathering.  See MPEP 2106.04(d), Subsection I; 2106.05(f), (g).
Retrieving an aggregation file is an insignificant pre-solution activity of data gathering.  See MPEP 2106.04(d), Subsection I; 2106.05(g).
See MPEP 2106.04(d), Subsection I; 2106.05(f).
The generic memory structures in the memory of the server, in which the buckets are defined and in which incomplete clauses are encoded, are generic computer components akin to adding the words “apply it” in connection with a general purpose computer.  See MPEP 2106.04(d), Subsection I; 2106.05(f).
Transmitting an interface is insignificant extra-solution activity such that all uses of the judicial exception require such transmission.  See MPEP 2106.04(d), Subsection I; 2106.05(g).
Displaying the interface, and receiving responses using the interface – the transmission of the generic interfaces and the receiving of the responses, are generic computer components akin to adding the words “apply it” in connection with a general purpose computer.  See MPEP 2106.04(d), Subsection I; 2106.05(f).
Transmitting the progress report is insignificant post-solution activity, similar to “a printer that is used to output a report of fraudulent transactions.”  MPEP 2106.05(g).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Step 2B
The server, client, and communication network are generic computer components.
Receiving a request – receiving or transmitting data over a network, e.g., using the Internet to gather data – is well-understood, routine, and conventional.  See MPEP 2106.05(d), subsection II; Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1321 (Fed. Cir. 2016).
See MPEP 2106.05(d), subsection II; Symantec, 838 F.3d at 1321.
Storing data in generic memory is well-understood, routine, and conventional.  See MPEP 2106.05(d), subsection II; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015).
Transmitting an interface, displaying it, and receiving input from it – receiving or transmitting data over a network, e.g., using the Internet to gather data – are well-understood, routine, and conventional.  See MPEP 2106.05(d), subsection II; Symantec, 838 F.3d at 1321.
Transmitting a progress report using generic means – receiving or transmitting data over a network, e.g., using the Internet to gather data – is well-understood, routine, and conventional.  See MPEP 2106.05(d), subsection II; Symantec, 838 F.3d at 1321.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is therefore not patent eligible.
Dependent Claims
With respect to claims 2, 9 and 16, associating noun phrases with an incomplete phrase and associating test phrases with an incomplete phrase is part of the abstract idea.  Using the example above, the noun phrase “Earth” and the test phrases “Mercury”, “Venus”, and “Mars” are associated with the incomplete phrase “______ is the third planet from the sun.” and is a mental process – a judgment – undertaken in preparing a multiple choice flashcard when practicing the abstract idea in the mind.
With respect to claims 3, 10 and 17, the use of a Leitner Box algorithm is itself the abstract idea that the claims are directed to, as discussed in Step 2A, Prong 1, above, in particular, managing personal behavior or relationships or interactions between people. 

With respect to claims 5, 12 and 19, a spaced delivery algorithm is a family of rules for timing the review of flashcards in the traditional Leitner box system, wherein material that is hard – i.e., in the first box – is presented more often than material that is easier – i.e., in a later box.  The recitation in these claims is therefore directed to following rules, an abstract idea falling under managing personal behavior or relationships or interactions between people.
With respect to claims 6, 13 and 20, reminding someone to study is managing personal behavior or relationships or interactions between people.  The transmission between the server and client device are insignificant extra-solution activity, as discussed in Step 2A, Prong 2, above. 
With respect to claims 7 and 14, making a judgment that there should be additional question types is a judgment – an abstract mental process – carried out in the course of practicing an abstract method of organizing human activity.  For instance, a judgment can be made that a “zeroth” bucket should be generated having a presentation type where incomplete phrase and response phrase are merely presented together where the response is simply acknowledgement – i.e., “Earth is the third planet from the sun.” is presented with the only possible response being “OK” – in a situation where a progress report indicates that the user is repeatedly getting even true false questions incorrect.

(2) Response to Argument
Appellant argues that defining “specific memory structure” integrates the elements into a practical application.  Examiner respectfully disagrees.  Parsing the aggregation file into a plurality of incomplete clauses and response phrases, wherein each incomplete clause in the plurality of incomplete clauses is associated with a response phrase in the plurality of response phrases is an abstract mental 
Appellant argues that encoding data integrates the elements into a practical application.  Examiner respectfully disagrees.  The encoding steps – with no detail as to how the encoding is performed – amount to nothing more than gathering incomplete clauses into generic memory structures.  This is insignificant pre-solution activity.  MPEP 2106.05(g).
Appellant argues that executing a spaced delivery algorithm integrates the elements into a practical application.  Examiner respectfully disagrees.  A spaced delivery algorithm is an abstract method of organizing human activity, as discussed in the rejection above.  Performing an abstract method of organizing human activity is not a practical application.
Appellant argues that preparing a progress report integrates the elements into a practical application.  Examiner respectfully disagrees.  Preparing a progress report is an abstract mental process – a judgment.  An abstract process cannot integrate another abstract process.
Appellant argues, again, that encoding data integrates the elements into a practical application.  Examiner respectfully disagrees.  Encoding – without any details as to how the encoding is performed – incomplete clauses into a memory structure – without any details as to what form the memory structure takes – does not improve the functioning of technology, but merely is the post-hoc addition of general purpose computers to an abstract idea.  See MPEP 2106.04(d)(1); 2106.05(a)(I).


For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159                                                                                                                                                                                         
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/SEEMA S RAO/              Director, Art Unit 2100                                                                                                                                                                                          Conferees:
/Mariela Reyes/               Supervisory Patent Examiner, Art Unit 2159

/Brannon Smith/               Quality Assurance Specialist, Art Unit 2100                                                                                                                                                                                                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.